Citation Nr: 0336244	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.

2.	Entitlement to service connection for skin cancer.

3.	Entitlement to service connection for a stomach 
disability, claimed as a digestive disorder.

4.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran reported active duty from June 1966 to December 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a stomach 
disability and entitlement to service connection for hearing 
loss will be the subjects of the Remand section of this 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims of service connection for a low 
back disability and for skin cancer has been obtained by 
the RO.

2.	Chronic low back disability was not manifested in 
service and is not otherwise related to service.

3.	Skin cancer was not manifested in service and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.	Chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003). 

2.	Skin cancer was not incurrent in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The November 2002 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his appeal was being 
denied because there was no showing that his low back 
disability or skin cancer were related to service.  The SOC 
made it clear to the veteran that in order to prevail on his 
claim, he needed to present evidence that he suffered from 
disabilities that were related to service.  The RO sent a 
letter dated in May 2002 that told the veteran about the VCAA 
and informed him what evidence the RO would obtain and what 
he needed to do.   The RO obtained service medical records, 
VA treatment records, and records from private physicians.

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the veteran has indicated in a June 
2002 statement that there was no further evidence other than 
what had already been submitted.  In light of this statement 
and in light of the fact that more than a year has passed 
since the May 2002 letter with no additional evidence being 
submitted, the Board finds that there is no prejudice to the 
veteran in proceeding with his appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for a low back 
disability and service connection for skin cancer because 
there is no evidence of pertinent disability in service or 
for years following service.  Thus, while there is evidence 
of current complaints of low back pain, and current evidence 
of skin cancer, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the lack of any 
record of treatment for these disabilities for many years 
after service, any opinion relating this disability, if any, 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2003).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Entitlement to service connection for residuals of a low 
back injury.

The veteran's service medical records reveal that he was seen 
one time in service with complaints of low back pain on March 
6, 1973.  There was no finding of a specific disability and 
no diagnosis is noted other than to note the veteran has had 
back pain since childhood.  There is no evidence in the 
service medical records of any additional follow-up treatment 
and no indication of any additional complaints of low back 
pain.  The veteran's separation examination is negative for 
any complaints of or diagnosis of a low back disability.

Private medical records from Dr. Jimmie Woodlee dated from 
December 1999 to August 2001, and from Dr. Michael F. Moran 
dated from January 2000 to October 2001 indicate treatment 
for degenerative disc disease at L3-L4 and L4-L5 as well as 
spondylolisthesis of L5 and L5.  Findings included disc 
herniation at L4-L5.  None of these private treatment records 
suggest an etiology for these disabilities and there is no 
indication of a link to service.  The VA treatment records 
dated from June 1999 to November 2002 indicate complaints of 
low back pain and the veteran's report that he has been 
diagnosed with degenerative joint disease, but there is no 
suggestion of any link to service.

Based on the above the Board finds that service connection is 
not warranted for a low back disability.  The Board notes the 
veteran's belief that he has a low back disability that is 
related to service, however, as a layperson, the veteran is 
not competent to testify as to medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since a 
clear preponderance of the evidence is against a finding that 
the veteran suffers from low back disability that is related 
to service, service connection is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

B.  Entitlement to service connection for skin cancer

The veteran's service medical records are negative for any 
diagnosis or treatment for skin cancer.  The veteran's 
separation examination report makes no mention of skin 
cancer.  The first indication of skin cancer in the record is 
from private treatment notes from Dr. Timothy Fisher, which 
are dated from May 1995 to May 1999 and indicate surgery to 
remove basal cell carcinoma.  The first indication in the 
record of skin cancer is almost 20 years after the veteran 
left service.  None of Dr. Fisher's records indicate an 
etiology for the skin cancer and there is no suggestion of a 
link to service.  VA treatment notes indicate a history of 
skin cancer.  The veteran stated that his first skin cancer 
was removed in approximately 1992.  There is no suggestion of 
a link to service shown in the VA treatment records.

Based on the above the Board finds that service connection is 
not warranted for skin cancer.  The Board notes the veteran's 
belief that he has skin cancer that is related to service, 
however, as a layperson, the veteran is not competent to 
testify as to medical diagnosis or etiology.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The first indication 
of skin cancer in the record is in 1995 and the veteran at 
best dates his skin cancer only back to 1992.  Since a clear 
preponderance of the evidence is against a finding that the 
veteran suffers from skin cancer that is related to service, 
service connection is not warranted. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

ORDERS

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for skin cancer is denied.

REMAND

The Board finds that VA examinations are required for a 
stomach disability and for hearing loss in order to determine 
the diagnosis and etiology of his claimed conditions.  As 
this case is being remanded for additional actions, the RO 
should take this opportunity to inform the veteran that a 
full year is allowed to respond to a VCAA notice, pursuant to 
the determination in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the nature and 
etiology of any stomach or digestive 
disability.  If the examiner diagnoses 
the veteran with a stomach or digestive 
disability, it should be indicated 
whether it is more likely, less likely, 
or as likely as not that the disability 
is related to service.  The examiner 
should refer to the veteran's service 
medical records, specifically the 
treatment notes from November 1970 that 
indicate complaints of heartburn and a 
burning epigastric pain, a treatment 
note from June 1975 that indicates 
complaints of stomach discomfort and 
gastroenteritis, and the December 1975 
separation examination report that 
makes no mention of gastrointestinal 
pathology.  All appropriate testing 
should be conducted.  The examiner 
should offer a complete rationale for 
any opinion provided.

3.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination to determine 
the nature and etiology of any hearing 
loss.  If the examiner diagnoses the 
veteran with any hearing loss, it 
should be indicated whether it is more 
likely, less likely, or as likely as 
not that the hearing loss is related to 
service.  The examiner should refer to 
the veteran's service medical records 
including the veteran complaining of 
difficulty hearing in August 1966, an 
audiogram in August 1966, an audiogram 
in September 1970, an audiogram in 
November 1971, and the veteran's 
separation examination in December 
1975.  The examiner should also note 
the veteran's report of noise exposure 
in service and his Military 
Occupational Specialty (MOS) of jet 
engine technician.  All appropriate 
testing should be conducted.  The 
examiner should offer a complete 
rationale for any opinion provided.

4.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



